 



Exhibit 10.1
CASUALTY EXCESS OF LOSS REINSURANCE
AGREEMENT
EFFECTIVE: January 1, 2007
the following member companies of the
PHILADELPHIA CONSOLIDATED HOLDING CORPORATION:
PHILADELPHIA INDEMNITY INSURANCE COMPANY
PHILADELPHIA INSURANCE COMPANY
both of Bala Cynwyd, Pennsylvania

 



--------------------------------------------------------------------------------



 



CASUALTY EXCESS OF LOSS REINSURANCE AGREEMENT
January 1, 2007

              ARTICLE   CONTENTS   PAGE
 
  PREAMBLE     1  
I
  BUSINESS COVERED     1  
II
  EFFECTIVE DATE AND TERMINATION     3  
III
  TERRITORY     3  
IV
  LIMIT AND RETENTION     3  
V
  WARRANTY     4  
VI
  REINSTATEMENT     5  
VII
  ULTIMATE NET LOSS     5  
VIII
  LOSS IN EXCESS OF POLICY LIMITS     6  
IX
  EXTRA CONTRACTUAL OBLIGATIONS     7  
X
  EXCLUSIONS     8  
XI
  SPECIAL ACCEPTANCE     14  
XII
  LOSS OCCURRENCE     14  
XIII
  REINSURANCE PREMIUM     15  
XIV
  REPORTS AND REMITTANCES     16  
XV
  CLAIMS     17  
XVI
  SALVAGE AND SUBROGATION     18  
XVII
  TERRORISM EXCESS RECOVERY     18  
XVIII
  ACCESS TO RECORDS     20  
XIX
  TAXES     20  
XX
  CURRENCY     20  
XXI
  OFFSET     20  
XXII
  ERRORS OR OMISSIONS     21  
XXIII
  DISPUTE RESOLUTION     21  
XXIV
  INSOLVENCY     23  
XXV
  SPECIAL TERMINATION     23  
XXVI
  AMENDMENTS     25  
 
  SIGNATURES     25  

ATTACHMENTS:
POLLUTION LIABILITY EXCLUSION CLAUSE — REINSURANCE
INSOLVENCY FUNDS EXCLUSION CLAUSE
NUCLEAR INCIDENT EXCLUSION CLAUSE — LIABILITY — REINSURANCE — U.S.A.
NUCLEAR INCIDENT EXCLUSION CLAUSE — LIABILITY — REINSURANCE — CANADA
NUCLEAR INCIDENT EXCLUSION CLAUSE — REINSURANCE — NO. 4
PHARMACEUTICAL / MEDICAL COMPANY EXCLUSION LISTING

 



--------------------------------------------------------------------------------



 



CASUALTY EXCESS OF LOSS REINSURANCE AGREEMENT
(hereinafter referred to as the “Agreement”)
between
the following member companies of the
PHILADELPHIA CONSOLIDATED HOLDING CORPORATION:
PHILADELPHIA INDEMNITY INSURANCE COMPANY
PHILADELPHIA INSURANCE COMPANY
both of Bala Cynwyd, Pennsylvania
(hereinafter referred to as “Company”)
and
SWISS REINSURANCE AMERICA CORPORATION
Armonk, New York
(hereinafter referred to as the “Reinsurer”)
Effective: January 1, 2007
ARTICLE I — BUSINESS COVERED

A.   The Reinsurer shall indemnify the Company on an excess of loss basis in
respect of the Company’s Ultimate Net Loss paid by the Company as a result of
losses occurring during the term of this Agreement, for Policies in force as of
January 1, 2007, and new and renewal Policies becoming effective on or after
said date, subject to the terms and conditions contained herein.   B.   This
Agreement is solely between the Company and the Reinsurer, and nothing contained
in this Agreement shall create any obligations or establish any rights against
the Reinsurer in favor of any person or entity not a party hereto.   C.   The
performance of obligations by both parties under this Agreement shall be in
accordance with a fiduciary standard of good faith and fair dealing.   D.   The
term “Policies” shall mean each of the Company’s binders, policies and contracts
of insurance on the business covered hereunder.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 1 of 25 Pages     

 



--------------------------------------------------------------------------------



 



E.   Under this Agreement, the indemnity for reinsured loss applies only to the
following Classes of Insurance, except as excluded under Article X — Exclusions
of this Agreement.       The Classes of Insurance covered under this Article
include business written by the Company’s Commercial and Specialty Lines
Divisions and classified by the Company as Casualty and Liability, which is
defined in the NAIC Annual Statement as:

  1.   Commercial Multiple Peril — Liability coverages only     2.   Commercial
and Private Passenger Automobile Liability:         Bodily Injury Liability,
Property Damage Liability, Medical Payments, Uninsured Motorists, Underinsured
Motorists and No-Fault Coverage.     3.   Other Liability — occurrence and
claims made:         Bodily Injury Liability, Property Damage Liability,
Personal and Advertising Injury Liability, and Medical Payments Coverage when
written as part of a Commercial or Personal Package Policy or on a monoline
basis. However, Advertising Injury Liability shall only apply to this Agreement
when written as part of a Commercial Package Policy or a Commercial General
Liability Coverage Form.         Commercial Umbrella Liability.        
Professional Liability:         Director’s and Officers Liability For Profit and
Not for Profit risks, Miscellaneous Errors and Omissions Liability, Lawyers
Professional Liability, Accountants Professional Liability, Dentists
professional Liability, Insurance Agents professional liability, Miscellaneous
Professional Liability, Employment Practices Liability.

Furthermore, it is agreed that the Company may add other Casualty and Liability
product lines of business to the scope of this Contract with prior written
approval of the Reinsurer, pursuant to the Special Acceptance article.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 2 of 25 Pages     

 



--------------------------------------------------------------------------------



 



ARTICLE II — EFFECTIVE DATE AND TERMINATION

A.   This Agreement shall apply to losses occurring within the period commencing
12:01 a.m., Eastern Standard Time, January 1, 2007, and ending 12:01 a.m.,
Eastern Standard Time, January 1, 2008.   B.   During the running of such notice
as stipulated in Paragraph A. above, the Reinsurer shall participate in business
coming within the terms of this Agreement until the date of termination of this
Agreement.   C.   In the event of termination of this Agreement, the Reinsurer
shall be liable for losses occurring prior to the date of termination; however,
the Reinsurer shall have no liability for losses occurring subsequent to the
termination of this Agreement.

ARTICLE III — TERRITORY
This Agreement applies to Policies issued by the Company within the United
States of America, its territories and possessions, and Canada and shall apply
to losses covered hereunder wherever occurring.
ARTICLE IV — LIMIT AND RETENTION

A.   The limits and retentions provided under this Agreement are set forth in
the following Parts I, II and III:       Part I — First Excess of Loss
(Accounting Code No. POR376426)

The Company shall retain the first $2,000,000 of Ultimate Net Loss as respects
any one Loss Occurrence. The Reinsurer shall then be liable for the amount by
which the Company’s Ultimate Net Loss exceeds the Company’s retention of
$2,000,000, but the liability of the Reinsurer shall never exceed $3,000,000
with respect to any one Loss Occurrence. However, in no event shall the
liability of the Reinsurer arising out of Act(s) of Terrorism exceed $3,000,000
during the term of this Agreement.
Part II — Second Excess of Loss (Accounting Code No.POR376428)
The Company shall retain the first $5,000,000 of Ultimate Net Loss as respects
any one Loss Occurrence. The Reinsurer shall then be liable for the amount by
which the Company’s Ultimate Net Loss exceeds the Company’s retention of
$5,000,000, but the liability of the Reinsurer shall never exceed $5,000,000
with respect to any one Loss Occurrence. However, in no event

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 3 of 25 Pages     

 



--------------------------------------------------------------------------------



 



shall the liability of the Reinsurer arising out of Act(s) of Terrorism exceed
$5,000,000 during the term of this Agreement.
Part III — Third Excess of Loss (Accounting Code No. POR376430)
The Company shall retain the first $10,000,000 of Ultimate Net Loss as respects
any one Loss Occurrence. The Reinsurer shall then be liable for the amount by
which the Company’s Ultimate Net Loss exceeds the Company’s retention of
$10,000,000, but the liability of the Reinsurer shall never exceed $10,000,000
with respect to any one Loss Occurrence. However, in no event shall the
liability of the Reinsurer arising out of Act(s) of Terrorism exceed $10,000,000
during the term of this Agreement.

B.   The Company’s retention and the Reinsurer’s limit of liability for each
Loss Occurrence, set forth in Parts I, II and III above, shall apply
irrespective of the number of Policies affected or number of hazards in one
Policy and regardless of the number of Classes of Insurance involved.   C.  
Reinsurance of the Company’s retention, set forth above, shall not be deducted
in arriving at the Company’s Ultimate Net Loss herein.   D.   An “Act of
Terrorism” for purposes of this Agreement shall mean:

  1.   Any actual or threatened violent act or act harmful to human life,
tangible or intangible property or infrastructure directed towards or having the
effect of (a) influencing or protesting against any de jure or de facto
government or policy thereof, (b) intimidating, coercing or putting in fear a
civilian population or section thereof religious or political system of thought,
perpetrated by a specific individual or group directly or indirectly through
agents acting on behalf of said individual or group or (c) retaliating against
any country for direct or vicarious support by that country of any other
government or political system.     2.   Any act declared pursuant to the
Terrorism Risk Insurance Act of 2002, as amended, shall also be considered an
“Act of Terrorism” for purposes of this Agreement.

ARTICLE V — WARRANTY

A.   It is warranted, or so deemed, that casualty reinsurance is in effect for
all policies issued by or on behalf of the Company with limits greater than
$1,000,000 per occurrence or claim made. It is also warranted, or so deemed,
that the Company has in effect an Insurance Company Errors and Omissions policy
with a limit of

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 4 of 25 Pages     

 



--------------------------------------------------------------------------------



 



$10,000,000 and a retention/deductible of $1,000,000. This insurance, or
reinsurance, whether collectible or not, and retention/deductible, shall be
maintained until all losses reinsured under this Agreement are fully discharged
and shall inure to the benefit of the reinsurer.

B.   It is further warranted that policies subject to this Agreement with
inuring coverage as deemed above, shall not exceed a combined limit for both the
Primary Policy and Umbrella Policy of $11,000,000 per occurrence, or so deemed.
  C.   The maximum policy period on business covered by this Agreement is one
year plus odd time, not to exceed 120 days.

ARTICLE VI — REINSTATEMENT

A.   Each claim hereunder reduces the amount of indemnity from the time of
occurrence of the loss by the sum paid, but any amount so exhausted is hereby
reinstated from the time the Loss Occurrence commences hereon.   B.   For each
amount so reinstated the Company agrees to pay an additional premium calculated
at pro rata of the annual premium hereon, being pro rata only as to the fraction
of the limit of liability of this Agreement (i.e., the fraction of $3,000,000 as
respects Part I and $5,000,000 as respects Part II and $10,000,000 as respects
Part III) so reinstated and 100% as to the term.   C.   Nevertheless, the
Reinsurer’s liability hereunder shall never exceed $3,000,000 as respects Part I
and $5,000,000 as respects Part II and $10,000,000 as respects Part III in
respect of any one Loss Occurrence and shall be further limited in all during
the term of this Agreement $6,000,000 as respects Part I and $10,000,000 as
respects Part II and $20,000,000.

ARTICLE VII — ULTIMATE NET LOSS

A.   The term “Ultimate Net Loss” shall mean the actual sum paid by the Company
in settlement of losses or liability including interest accrued prior to
judgment after making deductions for all recoveries, including subrogation,
salvages, and claims upon other reinsurances, whether collectible or not, which
inure to the benefit of the Reinsurer under this Agreement, and shall include
Loss Adjustment Expenses incurred by the Company; provided, however, that in the
event of the insolvency of the Company, Ultimate Net Loss shall mean the amount
of loss and Loss Adjustment Expenses for which the Company is liable, and
payment by the Reinsurer shall be made to the liquidator, receiver, conservator
or statutory

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 5 of 25 Pages     

 



--------------------------------------------------------------------------------



 



successor of the Company in accordance with the provisions of Article XXIV—
Insolvency of this Agreement.

B.   The term “Ultimate Net Loss” shall include 90% of Loss In Excess of Policy
Limits and 90% of Extra Contractual Obligations, as defined herein, but only as
respects business covered under this Agreement.   C.   The term “Loss Adjustment
Expenses” shall mean all expenses incurred by the Company in connection with the
investigation, settlement, defense or litigation, including court costs and
post-judgment interest, of any claim or loss covered by the Policies reinsured
under this Agreement, and shall include Declaratory Judgment Expenses. However,
the term “Loss Adjustment Expenses” shall not include the salaries and expenses
of Company employees, office expenses and other overhead expenses.   D.   The
term “Declaratory Judgment Expenses” shall mean all legal expenses, incurred in
the representation of the Company in litigation brought to determine the
Company’s defense and/or indemnification obligations that are allocable to any
specific claim or loss applicable to Policies subject to this Agreement. In
addition, the Company shall promptly notify the Reinsurer of any Declaratory
Judgment Expenses subject to this Agreement.   E.   All recoveries, salvages or
payments recovered or received subsequent to a loss settlement under this
Agreement shall be applied as if recovered or received prior to the aforesaid
settlement and all necessary adjustments to the loss settlement shall be made by
the parties hereto.   F.   Nothing in this Article shall be construed to mean
that losses are not recoverable hereunder until the Ultimate Net Loss of the
Company has been ascertained.

ARTICLE VIII — LOSS IN EXCESS OF POLICY LIMITS

A.   “Loss in Excess of Policy Limits” is defined as loss in excess of the limit
of the original Policy, such loss in excess of the limit having been incurred
because of failure by the Company to settle within the Policy limit or by reason
of alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of any action
against its insured or in the preparation or prosecution of an appeal consequent
upon such action.   B.   However, this Article shall not apply where the loss
has been incurred due to fraud by a member of the Board of Directors or a
corporate officer of the Company acting individually or collectively or in
collusion with any individual or

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 6 of 25 Pages     

 



--------------------------------------------------------------------------------



 



corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

C.   For the purposes of this Article, the word “loss” shall mean any amounts
which the Company would have been contractually liable to pay had it not been
for the limit of the original Policy.   D.   With respect to coverage provided
under this Article, recoveries from any insurance or reinsurance other than this
Agreement shall be deducted to arrive at the amount of the Company’s Ultimate
Net Loss.

ARTICLE IX — EXTRA CONTRACTUAL OBLIGATIONS

A.   “Extra Contractual Obligations” are defined as those liabilities not
covered under any other provision of this Agreement and which arise from the
handling of any claim on business covered hereunder, such liabilities arising
because of, but not limited to, the following: failure by the Company to settle
within the Policy limit, or by reason of alleged or actual negligence, fraud or
bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of any action against its insured or in the preparation
or prosecution of an appeal consequent upon such action.   B.   The date on
which an Extra Contractual Obligation is incurred by the Company shall be
deemed, in all circumstances, to be the date of the original accident, casualty,
disaster or loss occurrence.   C.   However, coverage hereunder as respects
Extra Contractual Obligations shall not apply where the loss has been incurred
due to the fraud of a member of the Board of Directors or a corporate officer of
the Company acting individually or collectively or in collusion with any
individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.   D.  
Recoveries, collectibles or retention from any other form of insurance or
reinsurance including deductibles or self-insured retention which protect the
Company against Extra Contractual Obligations shall inure to the benefit of the
Reinsurer and shall be deducted from the total amount of Extra Contractual
Obligations for purposes of determining the loss hereunder.   E.   If any
provision of this Article shall be rendered illegal or unenforceable by the
laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 7 of 25 Pages     

 



--------------------------------------------------------------------------------



 



provision of this Article or the enforceability of such provision in any other
jurisdiction.
ARTICLE X — EXCLUSIONS
THIS AGREEMENT DOES NOT COVER:

A.   THE FOLLOWING GENERAL CATEGORIES:

  1.   Ex-gratia payments.     2.   Risks subject to a deductible or a
self-insured retention excess of $250,000.     3.   Loss or damage caused
directly or indirectly by: (a) enemy attack by armed forces including action
taken by military, naval or air forces in resisting an actual or an immediately
impending enemy attack; (b) invasion; (c) insurrection; (d) rebellion;
(e) revolution; (f) intervention; (g) civil war; and (h) usurped power.     4.  
Reinsurance assumed by the Company.     5.   Business derived from any Pool,
Association, including Joint Underwriting Association, Syndicate, Exchange,
Plan, Fund or other facility directly as a member, subscriber or participant, or
indirectly by way of reinsurance or assessments; provided this exclusion shall
not apply to Automobile or Workers Compensation assigned risks which may be
currently or subsequently covered hereunder.     6.   Pollution Liability as per
the attached Pollution Liability Exclusion Clause — Reinsurance.     7.  
Insolvency Funds as per the attached Insolvency Funds Exclusion Clause.     8.  
Nuclear Incident Exclusion Clauses which are attached and made part of this
Agreement:

  a.   Nuclear Incident Exclusion Clause — Liability — Reinsurance — U.S.A.    
b.   Nuclear Incident Exclusion Clause — Liability — Reinsurance — Canada.    
c.   Nuclear Incident Exclusion Clause — Reinsurance — No. 4.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 8 of 25 Pages     

 



--------------------------------------------------------------------------------



 



  9.   Any actual or alleged liability whatsoever for any claim or claims in
respect of loss or losses, directly or indirectly arising out of, resulting
from, or in consequence of asbestos, in whatever form or quantity.     10.   Any
liability, loss, cost or expense of whatsoever nature directly or indirectly
caused by, contributed to by, resulting from, arising out of or in connection
with the use or release, or threat thereof, of any nuclear weapon or device or
chemical or biological agent, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.     11.  
Policies covering the liability of any original insured whose annual gross
revenue, sales or receipts exceed $5,000,000,000.

B.   THE FOLLOWING INSURANCE COVERAGES:

  1.   Fiduciary Liability except as respects Non Profits and private For Profit
entities other than financial institutions.     2.   Fidelity and Surety except
as respects Non Profits and private For Profit entities other than financial
institutions.     3.   Credit and Financial Guarantee.     4.   Securities and
Exchange Liability.     5.   Retroactive coverage.     6.   Personal Excess or
Umbrella Liability.     7.   Medical malpractice for Doctors, Physicians,
Surgeons, Nurses, Hospitals and Clinics. This does not apply to medical
professionals when written within the Company’s package policy program business
or for other non profit entities when the professionals are not directly
employed by the entity and who maintain an underlying medical professional
liability policy with limits of $1,000,000/$3,000,000 which is primary to the
Company’s insured policy, or so deemed.     8.   Advertisers’, Broadcasters’ and
Telecasters’ Liability as respects Personal Injury Liability except as provided
under Commercial Package Policies or Commercial General Liability Coverage
Forms.     9.   Liquor Law Liability, except Host Liquor Law Liability, when
written as such.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 9 of 25 Pages     

 



--------------------------------------------------------------------------------



 



  10.   Kidnap, Extortion and Ransom Liability.     11.   Boiler and Machinery
Insurance.     12.   Protection and Indemnity (Ocean Marine) when written as
such.     13.   Workers Compensation.     14.   Business classified by the
Company as Primary Rental Liability, Supplemental Liability, Residual Value or
GAAP Liability.     15.   New and Renewal business classified by the Company as
Nursing Home or Assisted Living General Liability or Professional Liability.
However, this exclusion shall not apply if the Company is required by the
applicable regulatory authority(ies) to renew any insured(s) policy.     16.  
Products recall, Products integrity or Products impairment.

C.   THE FOLLOWING RISKS AS RESPECTS AUTOMOBILE LIABILITY:

  1.   Vehicles used in or while in practice or preparation for, a prearranged
racing, speed, exhibition or demolition contest.     2.   All vehicles
classified as “Public Automobiles” except church buses, social service agency
automobiles, van pools and vehicles used for the transportation of employees.  
  3.   Fire, police, emergency or municipal vehicles except when written as part
of the Company’s Municipality or Volunteer Fire programs.     4.   Motorcycles
except when written as part of the Company’s Motorcycle School program and
Municipality program, but not when operated on public roads.     5.   The rental
or leasing of vehicles to others.     6.   Logging trucks.     7.   Vehicles
regularly used to haul property of others and operating beyond a 200 mile
radius.     8.   Newspaper delivery trucks.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 10 of 25 Pages     

 



--------------------------------------------------------------------------------



 



  9.   Vehicles engaged in the transportation or distribution of fireworks,
fuses, explosives, ammunitions, natural or artificial fuel, gas, or liquefied
petroleum gases or gasoline.

D.   THE FOLLOWING AS RESPECTS LIABILITY OTHER THAN AUTOMOBILE:

  1.   Risks involving known exposure to the following substances:

  a.   dioxin.     b.   polychlorinated biphenols.     c.   lead.     d.  
silica.

  2.   Liability as respects Products and Completed Operations:

  a.   The manufacture, labeling or re-labeling, importation or wholesale
distribution of:

  (i)   Drugs or pharmaceuticals.     (ii)   Cosmetics.     (iii)   Herbicides,
insecticides or pesticides.     (iv)   Petrochemical or electrical equipment
used for heating, lighting or cooking.     (v)   Industrial or toxic chemicals.
    (vi)   Valves, gaskets or seals of a hydraulic, petrochemical or high
pressure nature.     (vii)   Medical supplies.     (viii)   Heavy machinery and
equipment.     (ix)   Power tools.     (x)   Medical equipment used for
diagnostic or life sustaining purposes.

  b.   The manufacture or importing of motorized or self-propelled vehicles and
equipment.     c.   The manufacturing, importing, packing, canning, bottling or
processing of foodstuffs.     d.   The blending, mixing, processing or importing
of animal feed.     e.   The manufacture, sale, distribution, handling,
servicing or maintenance of aircraft, aero spacecraft, missiles, satellites or
any component or components thereof.     f.   Exterior installation finishing
systems (EIFS) or synthetic stucco manufacturing, importation, installation.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 11 of 25 Pages     

 



--------------------------------------------------------------------------------



 



  g.   Any insured contractors’ or developers’ operations which are involved in
the new construction of apartments, condominiums, cooperatives, town houses or
single family dwellings in Arizona, California, Colorado, Hawaii, Nevada, South
Carolina, Utah or Washington.

  3.   Ownership, operation or use of vessels exceeding 58 feet in length.    
4.   All railway operations except sidetrack agreements.     5.   Amusement
parks, carnivals or circuses, except incidental exposures when written in
conjunction with Human Services, Religious Organizations, Volunteer Fire
Companies or similar package business.     6.   Public assembly exposure in
excess of 10,000 seating capacity or admissions per event, per building or
stadium; however, this exclusion does not apply to walk-a-thons, bicycle races
or similar events.     7.   Public gas, electric and water utility companies.  
  8.   Subaqueous operations.     9.   Mining.     10.   Blasting operations.  
  11.   Demolition of buildings or structures in excess of two stories.     12.
  Shoring, underpinning or moving of buildings or structures.     13.  
Manufacture, sale, rental, lease, erection or repair of scaffolds.     14.  
Construction of bridges, tunnels or dams.     15.   a. Manufacturers or
importers of fireworks, fuses, or any substance, as defined and noted below,
intended for use as an explosive.

  b.   Loading of fireworks, fuses, or any explosive substance defined below
into containers for use as explosive objects, propellant charges or detonation
devices and the storage thereof.     c.   Manufacturers or importers of any
product in which fireworks, fuses, or any explosive substance defined below is
an ingredient.     d.   Handling, storage, transportation or use of fireworks,
fuses, or any explosive substance defined below.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 12 of 25 Pages     

 



--------------------------------------------------------------------------------



 



      NOTE: An explosive substance is defined as any substance manufactured for
the express purpose of exploding as differentiated from commodities used
industrially and which are only incidentally explosive.     16.   Manufacture,
production, refining, storage, wholesale distribution or transportation of
natural or artificial fuel, gas, butane, propane or liquefied petroleum gases or
gasoline.     17.   Onshore and offshore gas and oil drilling operations.    
18.   Ownership, maintenance or use of any airport or aircraft, including
fueling, or any device or machine intended for and/or aiding in the achievement
of atmospheric flight, projection or orbit.     19.   Municipalities with
populations over 75,000.     20.   Liability as respects companies identified in
the attached Pharmaceutical / Medical Company Exclusion Listing, including all
affiliates and subsidiaries thereof.

E.   Those exclusions set forth under Items 5. and 16. of Section D. shall not
apply if the exposure is incidental to the regular operations of the insured
covered hereunder. An exposure shall be considered incidental if it comprises
15% or less of the insured’s exposure base.   F.   In the event the Company is
inadvertently bound on any risk which is excluded under this Agreement and
identified below, the reinsurance provided under this Agreement shall apply to
such risk until discovery by the Company within its Home Office of the existence
of such risk and for 30 days thereafter, and shall then cease unless within the
30 day period, the Company has received from the Reinsurer written notice of its
approval of such risk:

  1.   As respects Automobile Liability:         Items 2. through 9. of
Section C.     2.   As respects Liability Other Than Automobile:         Items
2. through 19. of Section D.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 13 of 25 Pages     

 



--------------------------------------------------------------------------------



 



ARTICLE XI — SPECIAL ACCEPTANCE
Policies which are beyond the terms, conditions or limitations of this Agreement
may be submitted to the Reinsurer for special acceptance hereunder; and such
Policies, if accepted in writing by the Reinsurer, shall be subject to all of
the terms, conditions and limitations of this Agreement, except as modified by
the special acceptance. Premiums and losses derived from any special acceptance
shall be included with other data for rating purposes under this Agreement.
ARTICLE XII — LOSS OCCURRENCE
The provisions under this Article are set forth in the following Parts I, II and
III.
Part I — As respects Policies written on an occurrence basis:
The term “Loss Occurrence” shall mean any accident or occurrence or series of
accidents or occurrences arising out of any one event and happening within the
term and scope of this Agreement. Without limiting the generality of the
foregoing, the term “Loss Occurrence” shall be held to include:

A.   As respects Products Bodily Injury and Products Property Damage Liability,
injuries to all persons and all damage to property of others occurring during a
Policy Period and proceeding from or traceable to the same causative agency
shall be deemed to arise out of one Loss Occurrence, and the date of such Loss
Occurrence shall be deemed to be the commencing date of the Policy Period. For
the purpose of this provision, each annual period of a Policy which continues in
force for more than one year shall be deemed to be a separate Policy Period.  
B.   As respects Bodily Injury Liability (other than Automobile and Products),
said term shall also be understood to mean, as regards each original assured,
injuries to one or more than one person resulting from infection, contagion,
poisoning, or contamination proceeding from or traceable to the same causative
agency.   C.   As respects Property Damage Liability (other than Automobile and
Products), said term shall also, subject to Provisions 1. and 2. below, be
understood to mean loss or losses caused by a series of operations, events, or
occurrences arising out of operations at one specific site and which cannot be
attributed to any single one of such operations, events or occurrences, but
rather to the cumulative effect of the same. In assessing each and every Loss
Occurrence within the foregoing definition, it is understood and agreed that:

  1.   the series of operations, events or occurrences shall not extend over a
period longer than 12 consecutive months; and

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 14 of 25 Pages     

 



--------------------------------------------------------------------------------



 



  2.   the Company may elect the date on which the period of not exceeding 12
consecutive months shall be deemed to have commenced.

In the event that the series of operations, events or occurrences extend over a
period longer than 12 consecutive months, then each consecutive period of
12 months, the first of which commences on the date elected under 2. above,
shall form the basis of claim under this Agreement.
Part II — As respects Policies written on a claims-made basis:

A.   The term “Loss Occurrence” shall mean each claim or series of claims made
to the Company or the insured, during the term of this Agreement arising out of
one casualty or event.   B.   As respects a Loss Occurrence involving one or
more Policies written on a claims made basis, the date of Loss Occurrence for
purposes of reinsurance, shall be considered the earliest date when notice of
claims is first received and recorded by the Company or the insured, and any
related claims reported subsequent to such date shall be included in such loss.
However, if notice of claims is first received and recorded by the Company or
the insured, during an Extended Reporting Period, the date of occurrence shall
be deemed to be the last day of the Policy Period.

Part III — As respects loss occurrence and claims-made Policies involved in the
same Loss Occurrence:
As respects a Loss Occurrence involving one or more Policies written on an
occurrence basis and one or more Policies written on a claims-made basis, it is
understood that the earliest date on which bodily injury or property damage
occurs, and any related claims reported subsequent to such date shall be
included in such loss whether they are covered under occurrence or claims-made
Policies.
ARTICLE XIII — REINSURANCE PREMIUM

A.   The Company shall pay to the Reinsurer a premium for the reinsurance
provided under the First, Second, and Third Excess of Loss Layers at a rates set
forth in Paragraph B below. Such rates shall be applied to the Company’s Subject
Earned Premium for term of this Agreement.   B.   A deposit premium for each
layer set forth below, shall be payable by the Company to the Reinsurer in four
equal installments each due January 1, April 1, July 1 and October 1. Within
60 days after the termination of this Agreement, the

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 15 of 25 Pages     

 



--------------------------------------------------------------------------------



 



Company shall render a statement to the Reinsurer showing the actual reinsurance
premiums due hereunder. If such premium calculations differ from the deposit
previously paid, the debtor party shall pay the outstanding balance within
60 days after the termination of this Agreement. However, in no event shall the
adjusted premium be less than the minimum premium for each layer, set forth
below.

                                      Rate   Deposit Premium   Minimum Premium  
Quarterly Deposit
First Excess Layer
    .06 %   $ 572,765     $ 458,212     $ 143,191  
Second Excess Layer
    .07 %   $ 668,226     $ 534,581     $ 167,056  
Third Excess Layer
    .13 %   $ 1,240,990     $ 992,792     $ 310,248  

C.   The term “Subject Earned Premium” as used herein is equal to the sum of the
Net Premiums Written on the business covered hereunder during the period under
consideration, plus the unearned premium reserve as respects premiums in force
at the beginning of such period, less the unearned premium reserve as respects
premiums in force at the end of the period, said unearned premium is to be
calculated on an actual daily basis or in accordance with the Company’s
methodology, as agreed.   D.   The term “Net Premiums Written” shall mean gross
premiums written less returns, allowances and reinsurances which inure to the
benefit of the Reinsurer.

ARTICLE XIV — REPORTS AND REMITTANCES

A.   The Company shall furnish the Reinsurer with all necessary data respecting
premiums and losses for as long as one of the parties hereto has a claim against
the other arising from this Agreement.   B.   All checks and supporting
documentation shall be sent to the Reinsurer through one of the options set
forth below:

  a.   WIRE TRANSFER

  (i)   All wires should be sent to:
The Bank of New York
1 Wall Street
New York, NY 10286
Account Name: Swiss Reinsurance America Corporation
Account Number: 8900489197
ABA Number: 021000018
SWIFT: IRVTUS3N

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 16 of 25 Pages     

 



--------------------------------------------------------------------------------



 



  (ii)   All supporting documentation should be sent to:
Swiss Reinsurance America Corporation
Accounting Department
175 King Street
Armonk, NY 10504

  b.   LOCK BOX
Both checks and supporting documentation shall be sent to:         Swiss
Reinsurance America Corporation
P.O. Box 7247-7281
Philadelphia, PA 19170-7281

C.   Payment by the Reinsurer of its portion of loss and Loss Adjustment
Expenses paid by the Company shall be made by the Reinsurer to the Company
within 15 days after proof of payment is received by the Reinsurer.

ARTICLE XV — CLAIMS

A.   The Company shall promptly notify the Reinsurer of each claim which may
involve the reinsurance provided hereunder and of all subsequent developments
relating thereto, stating the amount claimed and estimate of the Company’s
Ultimate Net Loss and Loss Adjustment Expenses. Notwithstanding the provisions
set forth in any other Article herein, prompt notification of loss shall be
considered a condition precedent to liability under this Agreement.   B.   The
Company shall advise the Reinsurer of all claims which:

  1.   Are reserved by the Company for an amount in excess of 50% of its
retention;     2.   Originate from fatal injuries;     3.   Originate from the
following kinds of bodily injury:

  a.   Brain injuries resulting in impairment of physical function;     b.  
Spinal injuries resulting in a partial or total paralysis of upper or lower
extremities;     c.   Amputation or permanent loss of use of upper or lower
extremities;     d.   Severe burn injuries;     e.   Loss of sight in one or
both eyes;     f.   All other injuries likely to result in a permanent
disability rate of 50% or more.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 17 of 25 Pages     

 



--------------------------------------------------------------------------------



 



  4.   Any action alleging Extra Contractual Obligations against the Company.
    5.   Any Declaratory Judgment action brought by or against the Company.    
6.   Any judgment against an insured for an amount in excess of the Company’s
policy limit.

C.   The Company shall have the responsibility to investigate, defend or
negotiate settlements of all claims and lawsuits related to Policies written by
the Company and reinsured under this Agreement. The Reinsurer, at its own
expense, may associate with the Company in the defense or control of any claim,
suit or other proceeding which involves or is likely to involve the reinsurance
provided under this Agreement, and the Company shall cooperate in every respect
in the defense of any such claim, suit or proceeding.

ARTICLE XVI — SALVAGE AND SUBROGATION

A.   In the event of the payment of any indemnity by the Reinsurer under this
Agreement, the Reinsurer shall be subrogated, to the extent of such payment, to
all of the rights of the Company against any person or entity legally
responsible for damages of the loss. The Company agrees to enforce such rights;
but, in case the Company refuses or neglects to do so, the Reinsurer is hereby
authorized and empowered to bring any appropriate action in the name of the
Company or their policyholders or otherwise to enforce such rights.   B.   From
any amount recovered by subrogation, salvage or other means, there shall first
be deducted the expenses incurred in effecting the recovery. The balance shall
then be used to reimburse the excess carriers in the inverse order to that in
which their respective liabilities attached, before being used to reimburse the
Company for its primary loss.

ARTICLE XVII — TERRORISM EXCESS RECOVERY

A.   For purposes of this Article:

  1.   “Act” shall mean the Terrorism Risk Insurance Act of 2002, any amendments
thereto and any regulations promulgated thereunder.     2.   “Affiliate,”
“Insured Losses,” and “Program year” shall have the meanings provided in the
Act.     3.   “Company” shall include the Company and all affiliates.

B.   This reinsurance shall not apply to any fines, civil penalties or
surcharges assessed pursuant to the Act.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 18 of 25 Pages     

 



--------------------------------------------------------------------------------



 



C.   To the extent that the Company allocates Insured Losses and/or federal
assistance under the Act among affiliates, claims, contracts or otherwise in any
manner which impacts the reinsurance provided hereunder, the Company shall apply
a reasonable allocation method acceptable to the Reinsurer.   D.   To the extent
that an Insured Loss is otherwise payable hereunder, the reinsurance provided by
this Agreement shall apply only to the portion of liability, loss, cost and/or
expense retained by the company net of any federal assistance pursuant to the
Act. For each Program Year, the liability of the Reinsurer for Insured Losses
under this Agreement shall be reduced by the ratio that the financial assistance
under the Act allocated to Policies subject to this Agreement bears to the
Company’s total Insured Losses subject to this Agreement. If the Company does
not make such allocation, the liability the Reinsurer for the Insured Losses in
any Program Year under this Agreement shall be reduced by the ratio that the
financial assistance available to the Company under the Act for that program
Year bears to the Company’s total Insured Losses for the same Program Year.   E.
  The parties recognize that, for any Program Year, the Reinsurer may without
waiver of the foregoing paragraphs make payments for Insured Losses which,
together with available financial assistance under the Act and the Company
retentions and/or deductibles hereunder, exceed the Company’s Insured Losses. In
such event, the Reinsurer’s proportional share of all such excess recovery
(hereafter “Reinsurer’s Excess Share”) shall inure to the benefit of the
Reinsurer. All excess recovery described in this paragraph shall be allocated to
the Reinsurer and the Company in proportion to the respective liability of each
for Insured Losses, net of federal assistance under the Act, salvage,
subrogation and other similar recoveries, as applicable.   F.   In the event of
a Reinsurer’s Excess Share, the Company shall:

  1.   Promptly pay the Reinsurer’s Excess Share to the Reinsurer; or     2.  
Upon request of the Reinsurer at any time and at the Reinsurer’s sole
discretion, instead assign to the Reinsurer its rights to recover directly from
the federal government any portion of Reinsurer’s Excess Share not already paid
to the Reinsurer., at its own expense, to the extent reasonably necessary for
the Reinsurer to exercise those rights. If the Reinsurer is unable, for any
reason, to exercise any right assigned to it by the Company pursuant to this
Article, the Company shall pay the Reinsurer’s Excess Share to the Reinsurer as
if no assignment had taken place to the extent that the Company has not been
deemed to have forfeited the right to financial assistance under the Act by
virtue of the attempted assignment.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 19 of 25 Pages     

 



--------------------------------------------------------------------------------



 



G.   In the event of an Insured Loss, the Company shall provide the Reinsurer
with a monthly report detailing claim settlement activities and financial
assistance under the Act. Calculations for each Program Year shall continue to
be made until the settlement of all Insured losses covered hereunder.

ARTICLE XVIII — ACCESS TO RECORDS
The Reinsurer or its duly authorized representatives shall have the right to
examine, at the offices of the Company at a reasonable time, during the currency
of this Agreement or anytime thereafter, all books and records of the Company
relating to business which is the subject of this Agreement.
ARTICLE XIX — TAXES
The Company shall be liable for all taxes on premiums paid to the Reinsurer
under this Agreement, except income or profit taxes of the Reinsurer, and shall
indemnify and hold the Reinsurer harmless for any such taxes which the Reinsurer
may become obligated to pay to any local, state or federal taxing authority.
ARTICLE XX — CURRENCY
Wherever the word “dollars” or the “$” symbol is used in this Agreement, it
shall mean dollars of the United States of America, excepting in those cases
where the Policy is issued by the Company in Canadian dollars, in which case it
shall mean dollars of Canada. In the event the Company is involved in a loss
requiring payment in United States and Canadian currency, the Company’s
retention and the limit of liability of the Reinsurer shall be apportioned
between the two currencies in the same proportion as the amount of net loss in
each currency bears to the total amount of net loss paid by the Company. For the
purposes of this Agreement, where the Company receives premiums or pays losses
in currencies other than United States or Canadian currency, such premiums and
losses shall be converted into United States dollars at the actual rates of
exchange at which the premiums and losses are entered in the Company’s books.
ARTICLE XXI — OFFSET
Each party to this Agreement together with their successors or assigns shall
have and may exercise, at any time, the right to offset any balance or balances
due the other (or, if more than one, any other). Such offset may include
balances due under this Agreement and any other agreements heretofore or
hereafter entered into between the parties regardless of

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 20 of 25 Pages     

 



--------------------------------------------------------------------------------



 



whether such balances arise from premiums, losses or otherwise, and regardless
of capacity of any party, whether as assuming insurer and/or ceding insurer,
under the various agreements involved, provided however, that in the event of
insolvency of a party hereto, offsets shall only be allowed in accordance with
the provisions of Section 7427 of the Insurance Law of the State of New York to
the extent such statute or any other applicable law, statute or regulation
governing such offset shall apply.
ARTICLE XXII — ERRORS OR OMISSIONS
Errors or omissions of an administrative nature on the part of the Company shall
not invalidate the reinsurance under this Agreement, provided such errors or
omissions are corrected promptly after discovery thereof; but the liability of
the Reinsurer under this Agreement or any exhibits, addenda, or endorsements
attached hereto shall in no event exceed the limits specified herein nor be
extended to cover any risks, perils, lines of business or classes of insurance
generally or specifically excluded herein.
ARTICLE XXIII — DISPUTE RESOLUTION
Part I — Choice Of Law And Forum
Any dispute arising under this Agreement shall be resolved in the State of
Pennsylvania, and the laws of the State of Pennsylvania shall govern the
interpretation and application of this Agreement.
Part II — Mediation
If a dispute between the Company and the Reinsurer, arising out of the
provisions of this Agreement or concerning its interpretation or validity and
whether arising before or after termination of this Agreement has not been
settled through negotiation, both parties agree to try in good faith to settle
such dispute by nonbinding mediation, before resorting to arbitration.
Part III — Arbitration

A.   Resolution of Disputes — As a condition precedent to any right of action
arising hereunder, any dispute not resolved by mediation between the Company and
the Reinsurer arising out of the provisions of this Agreement or concerning its
interpretation or validity, whether arising before or after termination of this
Agreement, shall be submitted to arbitration in the manner hereinafter set
forth.   B.   Composition of Panel — Unless the parties agree upon a single
arbitrator within 15 days after the receipt of a notice of intention to
arbitrate, all disputes shall be

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 21 of 25 Pages     

 



--------------------------------------------------------------------------------



 



submitted to an arbitration panel composed of two arbitrators and an umpire
chosen in accordance with Paragraph C. hereof.

C.   Appointment of Arbitrators — The members of the arbitration panel shall be
chosen from persons knowledgeable in the insurance and reinsurance business.
Unless a single arbitrator is agreed upon, the party requesting arbitration
(hereinafter referred to as the “claimant”) shall appoint an arbitrator and give
written notice thereof by certified mail, to the other party (hereinafter
referred to as the “respondent”) together with its notice of intention to
arbitrate. Within 30 days after receiving such notice, the respondent shall also
appoint an arbitrator and notify the claimant thereof by certified mail. Before
instituting a hearing, the two arbitrators so appointed shall choose an umpire.
If, within 20 days after the appointment of the arbitrator chosen by the
respondent, the two arbitrators fail to agree upon the appointment of an umpire,
each of them shall nominate three individuals to serve as umpire, of whom the
other shall decline two and the umpire shall be chosen from the remaining two by
drawing lots. The name of the individual first drawn shall be the umpire.   D.  
Failure of Party to Appoint an Arbitrator — If the respondent fails to appoint
an arbitrator within 30 days after receiving a notice of intention to arbitrate,
the claimant’s arbitrator shall appoint an arbitrator on behalf of the
respondent, such arbitrator shall then, together with the claimant’s arbitrator,
choose an umpire as provided in Paragraph C. of Part III of this Article.   E.  
Submission of Dispute to Panel — Unless otherwise extended by the arbitration
panel or agreed to by the parties, each party shall submit its case to the panel
within 30 days after the selection of the umpire.   F.   Procedure Governing
Arbitration — All proceedings before the panel shall be informal and the panel
shall not be bound by the formal rules of evidence. The panel shall have the
power to fix all procedural rules relating to the arbitration proceeding. In
reaching any decision, the panel shall give due consideration to the customs and
usages of the insurance and reinsurance business.   G.   Arbitration Award — The
arbitration panel shall render its decision within 60 days after termination of
the proceeding, which decision shall be in writing, stating the reasons
therefor. The decision of the majority of the panel shall be final and binding
on the parties to the proceeding.   H.   Cost of Arbitration — Unless otherwise
allocated by the panel, each party shall bear the expense of its own arbitrator
and shall jointly and equally bear with the other parties the expense of the
umpire and the arbitration.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 22 of 25 Pages     

 



--------------------------------------------------------------------------------



 



ARTICLE XXIV — INSOLVENCY

A.   In the event of insolvency of the Company, the reinsurance provided by this
Agreement shall be payable by the Reinsurer on the basis of the liability of the
Company as respects Policies covered hereunder, without diminution because of
such insolvency, directly to the Company or its liquidator, receiver,
conservator or statutory successor except as provided in Sections 4118(a)(1)(A)
and 1114(c) of the New York Insurance Law.   B.   The Reinsurer shall be given
written notice of the pendency of each claim or loss which may involve the
reinsurance provided by this Agreement within a reasonable time after such claim
or loss is filed in the insolvency proceedings. The Reinsurer shall have the
right to investigate each such claim or loss and interpose, at its own expense,
in the proceedings where the claim or loss is to be adjudicated, any defense
which it may deem available to the Company, its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to court approval, against the insolvent Company as
part of the expense of liquidation to the extent of a proportionate share of the
benefit which may accrue to the Company solely as a result of the defense
undertaken by the Reinsurer.   C.   In addition to the offset provisions set
forth in Article — Offset, any debts or credits, liquidated or unliquidated, in
favor of or against either party on the date of the receivership or liquidation
order (except where the obligation was purchased by or transferred to be used as
an offset) are deemed mutual debts or credits and shall be set off with the
balance only to be allowed or paid. Although such claim on the part of either
party against the other may be unliquidated or undetermined in amount on the
date of the entry of the receivership or liquidation order, such claim will be
regarded as being in existence as of such date and any claims then in existence
and held by the other party may be offset against it.   D.   Nothing contained
in this Article is intended to change the relationship or status of the parties
to this Agreement or to enlarge upon the rights or obligations of either party
hereunder except as provided herein.

ARTICLE XXV — SPECIAL TERMINATION

A.   Notwithstanding the termination provisions set forth in Article — Effective
Date and Termination, this Agreement shall be:

  1.   Terminated automatically and simultaneously upon the happening of any of
the following events:

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 23 of 25 Pages     

 



--------------------------------------------------------------------------------



 



  a.   Entry of an order of liquidation, rehabilitation, receivership or
conservatorship with respect to the Company or the Reinsurer by any court or
regulatory authority;     b.   Assignment of this Agreement by either party;    
c.   General reinsurance of any portion of the Company’s business it retains net
for its own account, as determined under the provisions of this Agreement
without prior consent of the Reinsurer.

  2.   Terminated by either party giving not less than 30 days prior written
notice to the other party upon the happening of the following event:         Any
transfer of control of either party by change in ownership or otherwise.     3.
  Terminated by the Reinsurer by giving not less than 30 days prior written
notice to the Company upon the happening of the following event:         Failure
of the Company to remit premiums in accordance with the provisions set forth in
this Agreement.     4.   Terminated in accordance with the provisions set forth
in this Paragraph, upon the discovery of the following event:         A
reduction of 50% or more of the Company’s policyholders’ surplus during any
calendar year. Such reduction shall be determined by calculating the difference
between the Company’s prior year annual statement and each subsequent quarterly
statutory statement within such current calendar year.         As respects the
event set forth in this Paragraph A.4., the Company shall be obligated to notify
the Reinsurer in writing within 30 days after the filing of its quarterly
statement. Upon receipt of such notification the Reinsurer shall have the right
to terminate this Agreement, by giving not less than 30 days notice of its
intention to do so.

B.   Any notice of termination pursuant to the provisions set forth in
Paragraphs A.2., A.3. and A.4. above shall be sent by certified mail, return
receipt requested. Such notice period shall commence upon the other party’s
receipt of the notice of termination.   C.   In the event of termination, as
provided under the provisions of this Article, the Reinsurer shall not be liable
for losses occurring subsequent to the date of termination.

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 24 of 25 Pages     

 



--------------------------------------------------------------------------------



 



ARTICLE XXVI — AMENDMENTS
This Agreement may be amended by mutual consent of the parties expressed in an
addendum; and such addendum, when executed by both parties, shall be deemed to
be an integral part of this Agreement and binding on the parties hereto.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate, by their duly authorized representatives as of the following
dates:

In Bala Cynwyd, Pennsylvania, this 25th day of September, 2007.
ATTEST:

             
/s/ William McKenna
      /s/ Christopher J. Maguire    
 
     
 
   
 
           
William McKenna
      Christopher J. Maguire    
 
Name
     
 
Name    
 
           
Assistant Vice President — Reinsurance
      CUO & Executive Vice President    
 
Title
     
 
Title    

And in Overland Park, Kansas, this 24th day of September, 2007.

                 
ATTEST:
      SWISS REINSURANCE AMERICA CORPORATION        
 
               
/s/ Holly Lowe
      /s/ Paul Johnson     .  
 
     
 
       
 
               
Holly Lowe
      Paul Johnson     .  
 
Name
     
 
Name        
 
               
Vice President
      Vice President and Attorney in Fact        
 
Title
     
 
Title        

         
Effective: 1/1/07
P07-0150
DLR: 9/20/2007 12:39 PM
   Page 25 of 25 Pages     

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO THE ATTACHMENTS
DEFINITION OF IDENTIFICATION TERMS USED WITHIN THE ATTACHMENTS

A.   Wherever the term “Company” or “Reinsured” or “Reassured” or whatever other
term is used to designate the reinsured company or companies within the various
attachments to the reinsurance agreement, the term shall be understood to mean
Company or Reinsured or Reassured or whatever other term is used in the attached
reinsurance agreement to designate the reinsured company or companies.   B.  
Wherever the term “Agreement” or “Contract” or “Policy” or whatever other term
is used to designate the attached reinsurance agreement within the various
attachments to the reinsurance agreement, the term shall be understood to mean
Agreement or Contract or Policy or whatever other term is used to designate the
attached reinsurance agreement.   C.   Wherever the term “Reinsurer” or
“Reinsurers” or “Underwriters” or whatever other term is used to designate the
reinsurer or reinsurers in the various attachments to the reinsurance agreement,
the term shall be understood to mean Reinsurer or Reinsurers or Underwriters or
whatever other term is used to designate the reinsuring company or companies.

 



--------------------------------------------------------------------------------



 



POLLUTION LIABILITY EXCLUSION CLAUSE — REINSURANCE
This Reinsurance excludes:

  (1)   Any loss occurrence arising out of the actual, alleged or threatened
discharge, dispersal, release or escape of pollutants:

  a)   At or from premises owned, rented or occupied by an original assured; or
    b)   At or from any site or location used for the handling, storage,
disposal, processing or treatment of waste; or     c)   Which are at any time
transported, handled, stored, treated, disposed of, or processed as waste; or  
  d)   At or from any site or location on which any original assured is
performing operations:

  (i)   If the pollutants are brought on or to the site or location in
connection with such operations; or     (ii)   If the operations are to test
for, monitor, clean up, remove, contain, treat, detoxify or neutralize the
pollutants.

  (2)   Any liability, loss, cost or expense arising out of any governmental
direction or request to test for, monitor, clean up, remove, contain, treat,
detoxify or neutralize pollutants.

“Pollutants” means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled, reconditioned or reclaimed.
Subparagraphs a) and d)(i) of paragraph (1) of this exclusion do not apply to
loss occurrences caused by heat, smoke or fumes from a hostile fire. As used
herein, “hostile fire” means one which becomes uncontrollable or breaks out from
where it was intended to be.
“Original assured” as used herein means all insureds as defined in the policy
issued by the Company.

 



--------------------------------------------------------------------------------



 



INSOLVENCY FUNDS EXCLUSION CLAUSE
This Agreement excludes all liability of the Company arising by contract,
operation of law, or otherwise from its participation or membership, whether
voluntary or involuntary, in any insolvency fund or from reimbursement of any
person for any such liability. “Insolvency fund” includes any guaranty fund,
insolvency fund, plan, pool, association, fund or other arrangement, howsoever
denominated, established or governed, which provides for any assessment of or
payment or assumption by any person of part or all of any claim, debt, charge,
fee, or other obligation of an insurer, or its successors or assigns, which has
been declared by any competent authority to be insolvent or which is otherwise
deemed unable to meet any claim, debt, charge, fee or other obligation in whole
or in part.

 



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE — LIABILITY — REINSURANCE — U.S.A.
N.M.A. 1590

1.   This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.   2.
  Without in any way restricting the operation of paragraph 1. of this Clause it
is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II. in this paragraph 2. from the time specified in Clause
III. in this paragraph 2. shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):       LIMITED EXCLUSION
PROVISION*

  I.   It is agreed that the policy does not apply under any liability coverage,
to injury, sickness, disease, death or destruction, bodily injury or property
damage with respect to which an insured under the policy is also an insured
under a nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability.     II.  
Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liabilities Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.     III.   The inception dates and thereafter of all original policies
as described in II. above, whether new, renewal or replacement, being policies
which either

-1-



--------------------------------------------------------------------------------



 



  (a)   become effective on or after 1st May, 1960, or     (b)   become
effective before that date and contain the Limited Exclusion Provision set out
above; provided this paragraph 2. shall not be applicable to Family Automobile
Policies, Special Automobile Policies, or policies or combination policies of a
similar nature, issued by the Reassured on New York risks, until 90 days
following approval of the Limited Exclusion Provision by the Governmental
Authority having jurisdiction thereof.

3.   Except for those classes of policies specified in Clause II. of paragraph
2. and without in any way restricting the operation of paragraph 1. of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:       Owners, Landlords and Tenants
Liability, Contractual Liability, Elevator Liability, Owners or Contractors
(including railroad) Protective Liability, Manufacturers and Contractors
Liability, Product Liability, Professional and Malpractice Liability,
Storekeepers Liability, Garage Liability, Automobile Liability (including
Massachusetts Motor Vehicle or Garage Liability)shall be deemed to include with
respect to such coverages, from the time specified in Clause V. of this
paragraph 3., the following provision (specified as the Broad Exclusion
Provision):       BROAD EXCLUSION PROVISION*       It is agreed that the policy
does not apply:

  I.   Under any Liability Coverage to injury, sickness, disease, death or
destruction, bodily injury or property damage

  (a)   with respect to which an insured under the policy is also an insured
under nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability; or

-2-



--------------------------------------------------------------------------------



 



  (b)   resulting from the hazardous properties of nuclear material and with
respect to which (1) any person or organization is required to maintain
financial protection pursuant to the Atomic Energy Act of 1954, or any law
amendatory thereof, or (2) the insured is, or had this policy not been issued
would be, entitled to indemnity from the United States of America, or any agency
thereof, under any agreement entered into by the United States of America, or
any agency thereof, with any person or organization.

  II.   Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to immediate medical or surgical relief, first aid, to
expenses incurred with respect to bodily injury, sickness, disease or death,
bodily injury resulting from the hazardous properties of nuclear material and
arising out of the operation of a nuclear facility by any person or
organization.     III.   Under any Liability Coverage, to injury, sickness,
disease, death or destruction, bodily injury or property damage resulting from
the hazardous properties of nuclear material, if

  (a)   the nuclear material (1) is at any nuclear facility owned by, or
operated by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;     (b)   the nuclear material is contained in spent fuel or waste at
any time possessed, handled, used, processed, stored, transported or disposed of
by or on behalf of an insured; or     (c)   the injury, sickness, disease, death
or destruction, bodily injury or property damage arises out of the furnishing by
an insured of services, materials, parts or equipment in connection with the
planning, construction, maintenance, operation or use of any nuclear facility,
but if such facility is located within the United States of America, its
territories, or possessions or Canada, this exclusion (c) applies only to injury
to or destruction of property at such nuclear facility, property damage to such
nuclear facility and any property thereat.

  IV.   As used in this endorsement:

-3-



--------------------------------------------------------------------------------



 



      “hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material,” “special nuclear material,” and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material other than the tailings or wastes produced by the extraction or
concentration of uranium or thorium from any ore processed for its source
material content and (2) resulting from the operation by any person or
organization of any nuclear facility included within the definition of nuclear
facility under paragraph (a) or (b) thereof; “nuclear facility” means

  (a)   any nuclear reactor,     (b)   any equipment or device designed or used
for (1) separating the isotopes of uranium or plutonium, (2) processing or
utilizing spent fuel, or (3) handling, processing or packaging waste,     (c)  
any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,   (d)   any
structure, basin, excavation, premises or place prepared or used for the storage
or disposal of waste

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; “nuclear
reactor” means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material; with respect to injury to or destruction of property, the word
“injury” or “destruction” includes all forms of radioactive contamination of
property; “property damage” includes all forms of radioactive contamination of
property.

  V.   The inception dates and thereafter of all original policies affording
coverages specified in this paragraph 3., whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph 3. shall not be applicable to

  (i)   Garage and Automobile Policies issued by the Reassured on New York
risks, or

-4-



--------------------------------------------------------------------------------



 



  (ii)   Statutory liability insurance required under Chapter 90, General Laws
of Massachusetts,

until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

4.   Without in any way restricting the operations of paragraph 1. of this
Clause, it is understood and agreed that paragraphs 2. and 3. above are not
applicable to original liability policies of the Reassured in Canada, and that
with respect to such policies, this Clause shall be deemed to include the
Nuclear Energy Liability Exclusion Provisions adopted by the Canadian
Underwriters’ Association or the Independent Insurance Conference of Canada.   *
  NOTE: The words printed in BOLD TYPE in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

-5-



--------------------------------------------------------------------------------



 



     NUCLEAR INCIDENT EXCLUSION CLAUSE — LIABILITY — REINSURANCE — CANADA
     N.M.A. 1979a

1.   This Agreement does not cover any loss or liability accruing to the Company
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.   2.   Without
in any way restricting the operation of Paragraph 1. of this Clause, it is
agreed that for all purposes of this Agreement all the original liability
contracts of the Company, whether new, renewal or replacement, of the following
classes, namely,

Personal Liability
Farmers’ Liability
Storekeepers’ Liability
which become effective on or after 31st December 1992, shall be deemed to
include, from their inception dates and thereafter, the following provision:
Limited Exclusion Provision -
This Policy does not apply to bodily injury or property damage with respect to
which the Insured is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other group or pool of insurers or would be an
Insured under any such policy but for its termination upon exhaustion of its
limits of liability.
With respect to property, loss of use of such property shall be deemed to be
property damage.

3.   Without in any way restricting the operation of Paragraph 1. of this
Clause, it is agreed that for all purposes of this Agreement all the original
liability contracts of the Company, whether new, renewal or replacement, of any
class whatsoever (other than Personal Liability, Farmers’ Liability,
Storekeepers’ Liability or Automobile Liability contracts), which become
effective on or after 31st December 1992, shall be deemed to include, from their
inception dates and thereafter, the following provision:

-1-



--------------------------------------------------------------------------------



 



Broad Exclusion Provision —
It is agreed that this Policy does not apply:

  (a)   to liability imposed by or arising from any nuclear liability act, law
or statute or any law amendatory thereof; nor     (b)   to bodily injury or
property damage with respect to which an Insured under this Policy is also
insured under a contract of nuclear energy liability insurance (whether the
Insured is unnamed in such contract and whether or not it is legally enforceable
by the Insured) issued by the Nuclear Insurance Association of Canada or any
other insurer or group or pool of insurers or would be an Insured under any such
policy but for its termination upon exhaustion of its limit of liability; nor  
  (c)   to bodily injury or property damage resulting directly or indirectly
from the nuclear energy hazard arising from:

  (i)   the ownership, maintenance, operation or use of a nuclear facility by or
on behalf of an Insured;     (ii)   the furnishing by an Insured of services,
materials, parts or equipment in connection with the planning, construction,
maintenance, operation or use of any nuclear facility; and     (iii)   the
possession, consumption, use, handling, disposal or transportation of
fissionable substances, or of other radioactive material (except radioactive
isotopes, away from a nuclear facility, which have reached the final stage of
fabrication so as to be usable for any scientific, medical, agricultural,
commercial or industrial purpose) used, distributed, handled or sold by an
Insured.

As used in this Policy:

  (1)   The term “nuclear energy hazard” means the radioactive, toxic,
explosive, or other hazardous properties of radioactive material;     (2)   The
term “radioactive material” means uranium, thorium, plutonium, neptunium, their
respective derivatives and compounds, radioactive isotopes of other elements and
any other substances which may be designated by or pursuant to any law, act or
statute, or law amendatory thereof as being prescribed substances capable of
releasing atomic energy, or as being requisite for the production, use or
application of atomic energy;

-2-



--------------------------------------------------------------------------------



 



  (3)   The term “nuclear facility” means:

  (a)   any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of plutonium,
thorium and uranium or any one or more of them;     (b)   any equipment or
device designed or used for (i) separating the isotopes of plutonium, thorium
and uranium or any one or more of them, (ii) processing or utilizing spent fuel,
or (iii) handling, processing or packaging waste;     (c)   any equipment or
device used for the processing, fabricating or alloying of plutonium, thorium or
uranium enriched in the isotope uranium 233 or in the isotope uranium 235, or
any one or more of them if at any time the total amount of such material in the
custody of the Insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235;     (d)   any
structure, basin, excavation, premises or place prepared or used for the storage
or disposal of waste radioactive material;

and includes the site on which any of the foregoing is located, together with
all operations conducted thereon and all premises used for such operations.

  (4)   The term “fissionable substance” means any prescribed substance that is,
or from which can be obtained, a substance capable of releasing atomic energy by
nuclear fission.     (5)   With respect to property, loss of use of such
property shall be deemed to be property damage.

April 1, 1996

-3-



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE — REINSURANCE — NO. 4

1.   This Reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.   2.
  Without in any way restricting the operations of Nuclear Incident Exclusion
Clauses, — Liability, — Physical Damage, — Boiler and Machinery and paragraph 1.
of this Clause, it is understood and agreed that for all purposes of the
reinsurance assumed by the Reinsurer from the Reinsured, all original insurance
policies or contracts of the Reinsured (new, renewal and replacement) shall be
deemed to include the applicable existing Nuclear Clause and/or Nuclear
Exclusion Clause(s) in effect at the time and any subsequent revisions thereto
as agreed upon and approved by the Insurance Industry and/or a qualified
Advisory or Rating Bureau.

 



--------------------------------------------------------------------------------



 



PHARMACEUTICAL / MEDICAL COMPANY EXCLUSION LISTING

     
ABBOTT LABORATORIES
  NOVARTIS
AKZO NOBEL
  NOVO NORDISK
ALLERGAN
  OTSUKA PHARMACEUTICAL
ALPHARMA
  PFIZER
ALTANA AG
  PLIVA
AMGEN
  PROCTER & GAMBLE
ASTELLAS
  PURDUE FREDERICK / PRA HOLDING
ASTRAZENECA
  ROCHE
BARR LABORATORIES
  SANKYO
BAXTER INTERNATIONAL
  SANOFI-AVENTIS
BAYER
  SCHERING AG
BEAUFOUR IPSEN
  SCHERING-PLOUGH
BIOGEN
  SCHWARZ PHARMA
BIOMET
  SERONO
BOEHRINGER INGELHEIM
  SHIONOGI
BOSTON SCIENTIFIC CORPORATION
  SHIRE PHARMACEUTICALS
BRISTOL-MYERS SQUIBB
  SMITH & NEPHEW
CHIRON
  SOLVAY
CSL
  ST. JUDE MEDICAL
DAIICHI PHARMACEUTICAL
  STRYKER
DAINIPPON PHARMACEUTICAL
  SUMITOMO PHARMACEUTICALS
EDWARDS LIFESCIENCES
  SYNTHES-STRATEC
EISAI
  TAKEDA
ELAN
  TANABE
FOREST LABORATORIES
  TAP PHARMACEUTICAL PRODUCTS
GENENTECH
  TEVA PHARMACEUTICAL
GENERAL ELECTRIC HEALTHCARE
  TYCO HEALTHCARE
GENZYME
  UCB
GLAXOSMITHKLINE
  WATSON PHARMACEUTICAL
GUIDANT
  WYETH
HOSPIRA
  ZIMMER
IVAX
   
JOHNSON & JOHNSON
   
KING PHARMACEUTICALS
   
KYOWA HAKKO KOGYO
   
LABORATOIRE SERVIER
   
LILLY (ELI)
   
LUNDBECK
   
MEDIMMUNE
   
MEDTRONIC
   
MERCK & CO
   
MERCK KGAA
   
MINNESOTA MINING & MANUFACTURING
   
MYLAN LABORATORIES
   

GROUP PRODUCT AND LIMITS COMMITTEE/2006 APRIL 10

 